Case 5:21-cv-00349 Document1 Filed 06/21/21 Page 1 of5 PagelID#: 1

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

UNITED STATES DISTRICT COURT

Carl washington

 

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint. If

the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

-V-

City of Beckley
(Beckley Police Department)

 

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

 

 

 

 

for the
District of
Division
CaseNo. _ Sial-ty- 00349
(to be filled in by the Clerk’s Office)
)
Jury Trial: (check one) [] Yes [] No
)
) FILED
)
}} | JUN 2 1 2021
) RORY |
Southem 5 inla
)

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Carl Washington

 

3012 Hummingbird Lane

 

Augusta /Richmond County

 

Georgia

 

(706)829-4734

 

cwashington610@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
Case 5:21-cv-00349 Document1 Filed 06/21/21 Page 2 of 5 PagelD #: 2

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

Defendant No. |

 

 

 

 

 

Name City of Beckley/Beckley Police Department
Job or Title (if known)

Street Address 501 Neville St.

City and County Beckley/Raleigh

State and Zip Code WVa. 25801

Telephone Number (304) 256-1720

 

E-mail Address (if known)

 

Defendant No. 2
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

Page 2 of 5
Case 5:21-cv-00349 Document1 Filed 06/21/21 Page 3 of 5 PagelD #: 3

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

l. If the plaintiff is an individual
The plaintiff, (name) Carl Washington , is a citizen of the

 

State of (name) Georgia

 

2. If the plaintiff is a corporation
The plaintiff, (name) _, 1S incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

 

 

 

1. If the defendant is an individual
The defendant, (name) , iS a citizen of
the State of (name) . Oris a citizen of
(foreign nation)
2. If the defendant is a corporation

The defendant, (name) City of Beckley/Beckley Police Department , is incorporated under
the laws of the State of (name) WVa , and has its

principal place of business in the State of (name)

 

 

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

C. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case 5:21-cv-00349 Document1 Filed 06/21/21 Page 4 of 5 PagelD #: 4

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

III.

IV.

The Negilence and accountability to do a through and complete investigation in which was mishandled
in the start, The Beckley Police failed to follow the proper steps during a homicide investigation and in
which was comprimised in every aspect.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) Pict 19,264 at place) (Q(G S- Goast& Lb. ’

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (describe the acts or failures to act and why they were negligent)

( \ Me . , F
Neg ilesca, t faa te Secu Crvre, Coase Aurwe o lasencdicle Guves ow-

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Dve to NH NeqhlenG, | Caccovatoli toy, Doviw5 he, Brvcsti gals
te WMrecd Batra loeiug COMmprnged lor Lore. YW aot Sata ca
Chewnned l,Q0o, 000 ~Cor feel.

 

Page 4 of 5
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

V. Certification and Closing

Case 5:21-cv-00349 Document1 Filed 06/21/21 Page 5of5 PagelD# 5

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: OAG-262)

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

("0 Oe Weal

Carl Washington

9

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
